Exhibit 4.2 TERM LOAN AGREEMENT by and among NORDSON CORPORATION and THE LENDERS PARTY HERETO and PNC BANK, NATIONAL ASSOCIATIONas Administrative Agent and PNC CAPITAL MARKETS LLCas Joint Lead Arranger and Bookrunner and BANK OF AMERICA, N.A.as Joint Lead Arranger and Co-Syndication Agent and WELLS FARGO BANK, N.A.as Joint Lead Arranger and Co-Syndication Agent and JPMORGAN CHASE BANK, N.A.as Co-Documentation Agent, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.as Co-Documentation Agent Dated as of April 10, 2015 to be effective on the Effective Date TABLE OF CONTENTS PAGE Article I.DEFINITIONS 1 Section 1.01 Definitions 1 Section 1.02 Accounting and Legal Principles, Terms and Determinations 13 Section 1.03 Terms Generally 14 Article II.AMOUNT AND TERMS OF CREDIT 14 Section 2.01 Amount and Nature of Credit 14 Section 2.02 Conditions To Loans and Conversion/Continuation of Loans 15 Section 2.03 Payments, Etc 16 Section 2.04 Prepayment 17 Section 2.05 Fees 17 Section 2.06 Computation of Interest and Fees; Default Rate 17 Section 2.07 Defaulting Lender 18 Article III.INCREASED CAPITAL; TAXES, ETC 18 Section 3.01 Increased Costs 18 Section 3.02 Tax Law, Etc 19 Section 3.03 Eurodollar Deposits Unavailable or Interest Rate Unascertainable 21 Section 3.04 Indemnity 21 Section 3.05 Changes in Law Rendering Eurodollar Loans Unlawful 21 Section 3.06 Funding 21 Section 3.07 Capital Adequacy 22 Section 3.08 Application of Provisions 22 Section 3.09 Replacement of Lenders 22 Article IV.CONDITIONS PRECEDENT 22 Section 4.01 Loan Documents 22 Section 4.02 Officer’s Certificate, Resolutions, Organizational Documents 23 Section 4.03 Legal Opinion 23 Section 4.04 Good Standing Certificate 23 Section 4.05 Fee Letter; Legal Fees 23 Section 4.06 Closing Certificate 23 Section 4.07 Absence of Litigation 23 Article V.COVENANTS 23 Section 5.01 Financial Statements 23 Section 5.02 Franchises 24 Section 5.03 ERISA Compliance 24 Section 5.04 Financial Covenants 24 Section 5.05 Indebtedness 24 Section 5.06 Liens 25 Section 5.07 Merger and Sale of Assets 26 Section 5.08 Acquisitions 26 Section 5.09 Regulations U and X 26 Section 5.10 Notice 26 Section 5.11 Environmental Compliance 26 Section 5.12 Restricted Payments 26 Section 5.13 Use of Proceeds 26 Section 5.14 Restrictive Agreements 27 Section 5.15 Guaranties of Payment; Guaranty Under Material Indebtedness Agreement 27 Section 5.16 Pari Passu Ranking 27 Section 5.17 Terrorism Sanctions Regulations and Compliance with Laws 27 Article VI.REPRESENTATIONS AND WARRANTIES 27 Section 6.01 Organization; Subsidiary Preferred Equity 27 Section 6.02 Power and Authority 28 Section 6.03 Compliance with Laws 28 Section 6.04 Litigation and Administrative Proceedings 28 Section 6.05 Title to Assets 28 Section 6.06 Liens and Security Interests 28 Section 6.07 Tax Returns 28 Section 6.08 Environmental Laws 29 PAGE Section 6.09 Employee Benefit Plans 29 Section 6.10 Consents or Approvals 29 Section 6.11 Solvency 29 Section 6.12 Financial Statements 29 Section 6.13 Regulations 29 Section 6.14 Investment Company; Holding Company 30 Section 6.15 Accurate and Complete Statements 30 Section 6.16 Defaults 30 Section 6.17 Anti-Terrorism Law and Anti-Corruption Law Compliance 30 Article VII.EVENTS OF DEFAULT 30 Section 7.01 Payments 30 Section 7.02 Special Covenants 30 Section 7.03 Other Covenants 30 Section 7.04 Representations and Warranties 30 Section 7.05 Cross Default 30 Section 7.06 ERISA Default 31 Section 7.07 Change Of Control 31 Section 7.08 Money Judgment 31 Section 7.09 Validity of Loan Documents 31 Section 7.10 Insolvency 31 Article VIII.REMEDIES UPON DEFAULT 31 Section 8.01 Optional Defaults 31 Section 8.02 Automatic Defaults 31 Section 8.03 Offsets 32 Section 8.04 Equalization Provision 32 Article IX.THE AGENT 32 Section 9.01 Appointment and Authorization 32 Section 9.02 Note Holders 32 Section 9.03 Consultation With Counsel 32 Section 9.04 Documents 32 Section 9.05 Agent and Affiliates 32 Section 9.06 Knowledge of Default 32 Section 9.07 Action By Agent 32 Section 9.08 Notices, Default, Etc 33 Section 9.09 Indemnification of Agent 33 Section 9.10 Successor Agent 33 Section 9.11 No Reliance on Agent’s Customer Identification Program 33 Section 9.12 USA Patriot Act 33 Article X.MISCELLANEOUS 33 Section 10.01 Lenders’ Independent Investigation 33 Section 10.02 No Waiver; Cumulative Remedies 34 Section 10.03 Amendments; Consents 34 Section 10.04 Notices 34 Section 10.05 Costs, Expenses and Taxes 34 Section 10.06 Indemnification 34 Section 10.07 Obligations Several; No Fiduciary Obligations 35 Section 10.08 Execution In Counterparts 35 Section 10.09 Binding Effect; Borrower’ Assignment 35 Section 10.10 Assignments 35 Section 10.11 Participations 36 Section 10.12 Severability Of Provisions; Captions; Attachments 37 Section 10.13 Investment Purpose 37 Section 10.14 Entire Agreement 37 Section 10.15 Governing Law; Submission to Jurisdiction 37 Section 10.16 Legal Representation of Parties 37 Section 10.17 Treatment of Certain Information; Confidentiality 37 Section 10.18 JURY TRIAL WAIVER 38 LIST OF SCHEDULES AND EXHIBITS Schedules: Schedule 1 - Lenders and Commitments Schedule 6.04 - Litigation Exhibits EXHIBIT A - FORM OF FIVE YEAR TERM LOAN NOTE EXHIBIT B - FORM OF THREE YEAR TERM LOAN NOTE EXHIBIT C - NOTICE OF LOAN EXHIBIT D - COMPLIANCE CERTIFICATE EXHIBIT E - FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT F - FORM OF GUARANTY OF PAYMENT TERM LOAN AGREEMENT This TERM LOAN AGREEMENT (as the same may from time to time be amended, restated or otherwise modified, this “Agreement”) is dated as of April 10, 2015 to be effective on the Effective Date (as defined below), among the following: (i) NORDSON CORPORATION, an Ohio corporation (“Borrower”); (ii) the financial institutions from time to time a party hereto (including any such institution that becomes a party hereto pursuant to ‎Section 10.10 hereof, collectively, “Lenders”, and individually each a “Lender”); and (iii) PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders under this Agreement (in such capacity as Administrative Agent, “Agent”).
